Citation Nr: 0719432	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-10 963	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE 

Entitlement to an initial rating higher than 10 percent of 
arthritis of the right knee with meniscectomy. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1997 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

While on appeal in a rating decision, dated in October 2002, 
the RO increased the initial rating for the right knee 
disability to 10 percent, effective from the date of receipt 
of the claim for service connection. 

In May 2005, the Board asked the veteran to clarify his 
request for a hearing before the Board.  As the veteran did 
not respond, the request for hearing is deemed withdrawn.  
38 C.F.R. § 20.704.

In October 2006, the Board remanded the claim for further 
procedural development. As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

FINDING OF FACT

Since August 1, 2001, arthritis of the right knee with 
meniscectomy is manifested by flexion to 90 degrees and 
extension to zero degrees without ligament instability.

CONCLUSION OF LAW

Since August 1, 2001, the criteria for an initial rating 
higher than 10 percent for arthritis of the right knee with 
meniscectomy have not been.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided substantial content-complying, pre-
adjudication VCAA notice by letter, dated in October 2001, on 
the underlying claim of service connection for a right knee 
disability.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial rating higher than 10 
percent for the right knee disability. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records, and private medical records.  The 
veteran has been afforded two VA examinations.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim are 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 
Rating Criteria 

The right knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5010 and 5260, following the 
initial grant of service connection.  

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999).



Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by X-ray is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  

Limitation of motion of the knee is rated under Diagnostic 
Codes (DC) 5260 and 5261. And a separate rating may be 
assigned for limitation of flexion or extension. 

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees.  

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II (2006). 

The right knee disability may also be rated separately for 
instability under DC 5257. Under DC 5257, the criteria for a 
10 percent rating are either slight recurrent subluxation or 
slight instability. 



Factual Background

On VA examinations in August 2002, it was reported that the 
veteran was working part-time and going to college.  The 
pertinent findings were zero degrees of extension to 120 
degrees of flexion with slight crepitus on flexion, medial 
tenderness, and no laxity.  The impression was traumatic 
arthritis of the right knee with residuals of meniscectomy 
with pain and minimal disability. 

On VA examination in May 2004, the veteran complained of 
occasional pain and locking, which did not hinder his regular 
activities.  He did not complain of laxity or additional 
limitations with repetitive use or flare-ups.  On 
examination, the veteran walked with a normal gait. Flexion 
was to 90 degrees without pain and extension was to zero 
degrees.  There was subpatellar crepitus on flexion.  No 
ligament instability was detected.  

In January 2005, the veteran was evaluated by a private 
physician.  The veteran complained of knee pain with weight 
bearing.  Range of motion was zero degrees of extension to 
130 degrees of flexion.  The ligaments were stable.  There 
was medial joint line tenderness and patello-femoral 
discomfort.  

Analysis 

The record shows that from 2002 to 2005 flexion ranged from 
90 to 130 degrees.  As the criterion for a 20 percent is 
flexion limited to 30 degrees, the findings pertaining to 
limitation of flexion do not more nearly approximate or 
equate to flexion limited to 30 degrees, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for a separate rating for extension from 2002 to 2005, 
extension has been consistently found to be normal at zero 
degrees.  As extension is not limited to 10 degrees, the 
criterion for a separate compensable rating based on 
limitation of extension is not shown. 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 




And a separate rating based on instability under DC 5257 is 
not warranted as there is no objective evidence of ligament 
laxity or instability.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for the right knee disability throughout the appeal 
period.  38 U.S.C.A. § 5107(b); Fenderson at 12 Vet. App. 
119. 


ORDER

Since August 1, 2001, an initial rating higher than 10 
percent for arthritis of the right knee with meniscectomy is 
denied.


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


